PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/910,283
Filing Date: 2 Mar 2018
Appellant(s): Apple Inc.



__________________
BakerHostetler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/20/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-7, 10-13, 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pyo (US 2013/0045397) in view of Deslyper (US 6063521) and Saxe (US 2015/0004442).
See figures 1 and 2.  Regarding claim 1, 10, Pyo discloses a battery pack comprising:
a first prismatic cell comprising a first surface;
a second prismatic cell comprising a second surface, wherein the first prismatic cell and the second prismatic cell are electrically coupled and arranged such that the first surface and the second surface form an L-shaped pack surface; and
Regarding claims 1, 10, Pyo does not disclose an adhesive disposed on the pack surface away from a junction between the first surface and the second surface.  Deslyper teaches a battery having an adhesive 80 securing a bottom surface of the battery to a housing.  See figure 4.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add an adhesive to each battery in the battery pack of Pyo, as taught by Deslyper, for the benefit of binding the battery pack to an external device.
Regarding claim 3, 12, Pyo modified by Deslyper teaches a center portion of the L-shaped pack surface remains adhesive-free.
Regarding claim 1, wherein the adhesive secures the first prismatic cell and the second prismatic cell directly to a chassis of a portable device, regarding claim 10, a chassis configured to enclose a battery pack, wherein the adhesive secures the first prismatic cell and the second prismatic cell directly to an interior of the chassis, Saxe teaches a camera.  The camera comprises a first chassis configured to receive a display, a second chassis configured to receive a printed wiring board, the electrochemical cell may be positioned between the first chassis and the second chassis and fastened to the second chassis via an adhesive [0015].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the battery configuration of Pyo modified by Deslyper in the camera of Saxe for the benefit of providing power to an electronic device.
Regarding claim 2, 11, the pack surface is planar and wherein the adhesive is disposed along a circumferential arc around the junction between the first surface and the second surface, it is noted that modifying the adhesive of Deslyper to various locations of the battery pack of Pyo would have been within the skill of an ordinary artisan, for the benefit of adhering the battery pack to a chassis or an external support.
Regarding claim 5, 15, the adhesive is disposed on less than 50 percent of a surface area of the pack surface, regarding claim 6, 16, the adhesive  disposed on the pack surface covers less than 30 percent of the first surface of the first prismatic cell, regarding claim 7, 17, the adhesive disposed on the pack surface covers less than 50 percent of the second surface of the second prismatic cell, it is noted that the amount of surface area the adhesive covers depends on the amount of desired adhesiveness between the battery and the external device or the chassis.


Claims 4, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pyo (US 2013/0045397) in view of Deslyper (US 6063521) and Saxe (US 2015/0004442) as applied to claim 1 or 10, further in view of Chen (US 5741609).
Regarding claim 4, 14, the adhesive is an acrylic polymer adhesive comprising a polyurethane core substrate, Chen teaches an adhesive made of polyurethane (3:30).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the adhesive of Pyo modified by Deslyper and Saxe of polyurethane since it has been held by the court that the selection of a known material based on its suitability for its intended use is prima facie obvious.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.


Claims 8, 9, 18, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pyo (US 2013/0045397) in view of Deslyper (US 6063521) and Saxe (US 2015/0004442) as applied to claim 1 or 10, further in view of Cho (WO 2016/200231, using US 2018/0183117 for citation).
Regarding claim 8, the adhesive, when adhering the battery pack to an interior of a battery-powered electronic device, provides a peel strength of at least 8 N/cm, regarding claim 18, the adhesive, when adhering the battery pack to the interior of the chassis, provides a peel strength of at least 8 N/cm, regarding claim 9, 19 the adhesive, when adhering the battery pack to an interior of a battery-powered electronic device, provides an impact resistance of at least 0.80 Joules, Cho teaches a battery having a resin layer between the cell and a cooling fin [0031].  The resin layer can have appropriate adhesive for in consideration of effective fixing of the battery cells, and impact resistance and vibration resistance in the process of using the module [0038].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to consider the adhesive strength and the impact resistance of the adhesive of Pyo and Deslyper and Saxe, for the benefit of fixing the cells and preventing external impact.


Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pyo (US 2013/0045397) in view of Deslyper (US 6063521) and Saxe (US 2015/0004442) as applied to claim 1 or 10, further in view of Pooley (US 2012/0068551).
Regarding claim 13, the center of the L-shaped pack surface is configured to abut an inductive charging system, Pooley teaches a inductive power transfer system abutting a main face of the battery [0074].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add an inductive coil to the battery pack of Pyo and Desplyer and Saxe, as taught by Pooley, for the benefit of charging the battery pack.


NEW GROUNDS OF REJECTION
No new grounds of Rejection

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
No grounds of rejection withdrawn by the Examiner.


(2) Response to Argument

Argument 1:
1. The applied references do not disclose or suggest the features of claim 1, particularly “an adhesive disposed on the L-shaped pack surface away from a junction between the first surface and the second surface.”
In particular, Applicant argues that as shown in the annotated Figure 5A below, the battery cells of Pyo are separated such that there is no junction between a first surface of the first prismatic cell and a second surface of the second prismatic cell. Indeed, Pyo discloses that the battery cells 1100 are housed within a rigid case 1700 such that the battery cells 1100 are fully enclosed by the case 1700 and the battery cells 1100 are separated from each other by partitions 1723. See Pyo at Figures 1, 2, and 5A; Pyo at [0049] (“The partition wall 1723 may suppress movement of the batteries 1100 accommodated in the lower case 1720 and may allow the respective batteries 1100 to be placed at accurate positions.”).
In response, batteries 1130 and 1140 are relied upon to meet Applicant’s limitation “L-shaped pack surface”.  Refer to fig. 2.
Regarding claim 1 limitation “a junction between the first surface and the second surface”, refer to Fig. 5B below:

    PNG
    media_image2.png
    566
    507
    media_image2.png
    Greyscale

Pyo states:
[0040] The fifth bonding part 1420 is connected to the first electrode tab 1121 of the second battery 1120 after the first electrode tab 1121 is placed thereon. The sixth bonding part 1430 is connected to the second electrode tab 1132 of the third battery 1130 after the second electrode tab 1132 is placed thereon. In addition, the seventh bonding part 1440 is connected to the first electrode tab 1141 of the fourth battery 1140 after the second electrode tab 1142 is placed thereon. The third connection tab 1400 has an interconnection formed in the third connection part 1410 to allow the batteries to be connected in series or parallel to each other. In addition, the third connection tab 1400 is placed in the connection tab mounting part 1727 of the case plate 1721 and stably fixed by the rib 1724 penetrating through the fixing hole 1411.

Hence, the third connection part 1410 reads on Applicant’s “junction” since the third connection part 1410 connects all the batteries either serially or in parallel.  The third connection part is located between the third and fourth battery.   
Applicant’s argument regarding the partitions 1723 is not persuasive because the partitions 1723 do not prevent the third connection part 1410 from forming.

Further, Applicant argues the modification Pyo in light of Deslyper — adding an adhesive to bind the battery pack to an external device — would result in the adhesive being disposed on an outer surface of the case of Pyo, and not on the surfaces of the first and second prismatic cells themselves as recited in claim 1 (i.e., the L-shaped pack surface which is formed by the first surface of the first prismatic cell and the second surface of the second prismatic cell). As such, Pyo in view of Deslyper fail to disclose, teach, or suggest at least the features relating to “an adhesive disposed on the L-shaped pack surface away from a junction between the first surface and the second surface,” as recited by claim 1.
In response, it is noted that the adhesive of Deslyper is disposed on the bottom surface of the housing (2:25).  Hence, in the combination of Pyo modified by Deslyper, the adhesive of Deslyper would be disposed on the bottom surfaces of the individual cell cases of Pyo.

2. There is no reasonable expectation of success or motivation to modify the cited references in order to make the presently claimed invention.
Applicant argues a person of ordinary skill in the art would not be motivated to modify the battery pack of Pyo with the adhesive of Deslyper, as there would be no need to adhere the individual battery cells 1100 of Pyo to the case 1700 because the case 1700 already fully encloses the battery cells 1100, and the partitions 1723 already suppress movement of the battery cells 1100 within the case 1700, thereby negating any need to separately adhere the batteries cells 1100 to the case 1700. 
In response, the Examiner notes that the partitions of Pyo do not necessarily teach away from using an adhesive.  Adding Deslyper’s adhesive to Pyo’s individual cells would have been obvious to an ordinary artisan for the benefit of fixing individual cells to the lower case 1720.

Claim 10:
Features of claim 10 are similar to claim 1, and hence refer to the arguments above.
Dependent claims:
Refer to the arguments above.


B. The Board should reverse the rejections of claims 4 and 14 under 35 U.S.C. § 103(a) as purportedly being unpatentable over Pyo, in view of Deslyper, Saxe and Chen because the Office has failed to establish a prima facie case of obviousness for the rejected claims.
Refer to the arguments above.


C. The Board should reverse the rejections of claims 8, 9, 18 and 19 under 35 U.S.C. § 103(a) as purportedly being unpatentable over Pyo, in view of Deslyper, Saxe and Cho because the Office has failed to establish a prima facie case of obviousness for the rejected claims.
Refer to the arguments above.


D. The Board should reverse the rejection of claim 13 under 35 U.S.C. § 103(a) as purportedly being unpatentable over Pyo, in view of Deslyper, Saxe and Pooley because the Office has failed to establish a prima facie case of obviousness for the rejected claims.
Refer to the arguments above.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CYNTHIA K WALLS/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        

Conferees:
/JEFFREY T BARTON/Supervisory Patent Examiner, Art Unit 1726
                                                                                                                                                                                                   /KAJ K OLSEN/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.